Case 1:18-cr-00420-ALC Document 613 Filed 08/27/20 Page 1of1

USDC SDNY
DOCUMENT ELECTRONICALLY
FILED
DOC#:
UNITED STATES DISTRICT COURT DATE FILED: 9- &@ 7-0
SOUTHERN DISTRICT OF NEW YORK OO
ee ee ee ee ten tee ee ne xX
UNITED STATES OF AMERICA,
ORDER
Plaintiffs.
-y-
CLARENCE GRANDY,
18 Cr. 420 (ALC)
Defendant.

 

--- X.
Upon the ex parte application of CLARENCE GRANDY, by his attorney AARON M.
GOLDSMITH, for an Order permitting Defense Counsel to file interim payment vouchers through

the CIA office:

IT IS HEREBY ORDERED, that:

1. AARON M. GOLDSMITH, ESQ., as Counsel for Defendant
CLARENCE GRANDY may file interim payment vouchers with CJA
in this matter.

Dated: New York, New York
August 21, 2020

SO ORDERED

(And 7 Cmip

HONORABLE ANDREW L. CARTER
UNITED STATES DISTRICT COURT JUDGE

 

 
